EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct for minor informalities:

In claim 3, in line 37, the word “and” has been inserted after the semi-colon at the end of the line.  

In claim 23, in line 4, the term “a tunable filter” has been deleted and the term --- the tunable filter --- inserted therefor.  

Reasons for Allowance
Claims 3-4, 6-13 and 22-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With regards to claim 3, the prior art does not teach or suggest an optical and image processing system comprising machine readable instructions for generating the processed fluorescent images comprising instructions for determining a relationship between depth and ratios of intensity in the second and third images for a fluorophore in tissue from images of the tissue as illuminated with the plurality of different spatial light modulation patters and determining a depth of the fluorophore based upon the relationship between depth and the ratios of intensity in the second and third images, wherein the hyperspectral camera is adapted to pass light received form the tissue through a filter device selected from the group consisting of a tiling pattern of optical filters on photosensors of an image sensor, the tiling pattern of optical filters comprising filters of at least 13 distinct wavelength bands between 400 nanometers and 1000 nanometers, and a tunable filter, in combination with the other claimed elements. 
With regards to claim 26, the prior art does not teach or suggest wherein fluorophore concentration parameters of the three-dimensional voxel-based model are fit to at least the obtained second and third images, the fitting including simulating the three-dimensional voxel-based model using Monte Carlo based modeling of near-surface voxels and diffusion-based modeling of deep voxels, in combination with the other claimed elements.  
The dependent claims are allowable due to their dependence on the allowed independent claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793